Exhibit 10.1

BORGWARNER INC.
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
Stock Units
Award Agreement


(For Employees)




THIS Award Agreement (the “Agreement”) dated as of __________, by and between
BORGWARNER INC., a Delaware corporation (the “Company”) and
______________________ (the “Employee”), is entered into as follows:


WITNESSETH:


WHEREAS, the Company has established the BorgWarner Inc. Amended and Restated
2004 Stock Incentive Plan (the “Plan”), a copy of which is attached hereto or
which has been previously provided to the Employee;


WHEREAS, the Compensation Committee of the Board of Directors (the “Compensation
Committee”) of the Company has determined that the Employee be granted Stock
Units pursuant to the terms of the Plan and the terms of this Agreement;


NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth:


1.  
Award of Stock Units.  The Company hereby awards to Employee on this
date, [####] Stock Units.  Each Stock Unit awarded hereunder represents a
contingent right to receive one share of the Company’s common stock, par value
$.01 (“Stock”) upon satisfaction of the conditions for vesting as provided in
Paragraph 4 of this Agreement and subject further to the terms of the Plan and
the additional terms and conditions of this Agreement (the “Award”).



2.  
Stock Units.  The Company shall credit the Employee’s Stock Units to a Stock
Units account established and maintained for the Employee on the books of the
Company payable only in Stock.  The account shall constitute the record of the
Stock Units awarded to Employee under this Agreement, is solely for accounting
purposes, and shall not require a segregation of any Company assets.



3.  
Dividend Equivalents.  Whenever the Company pays any cash or other dividend or
makes any other distribution in respect of the Stock, the Employee’s account
shall be credited with an additional number of Stock Units (including fractions
thereof) determined by multiplying (i) the number of Stock Units credited to the
Employee on the dividend record date by (ii) the dividend paid on each share of
Stock, and dividing the result of such multiplication by (iii) the Fair Market
Value of a share of Stock on the dividend payment date.  Credits shall be made
effective as of the date of the dividend or other distribution in respect of the
Stock.  Dividend equivalents credited to the Employee’s account shall be subject
to the same restrictions as the Stock Units in respect of which the dividends or
other distribution were credited, including, without limitation, the Award’s
vesting conditions and distribution provisions.



4.  
Vesting of Stock Units.  Subject to the terms and conditions of this Agreement
and to the provisions of the Plan , the Stock Units shall vest in accordance
with the following schedule:

 
 
Date                                                                Vested
Percentage
 
provided however, that:


a.  
In the event of the Employee’s Termination of Employment for Cause, the Employee
shall forfeit all of the Stock Units awarded hereby and all rights to receive
Stock in payment of such Stock Units;



b.  
In the event of Employee’s voluntary Termination of Employment, the Employee
shall forfeit all rights to Stock Units not yet vested as of the date of
Employee’s Termination of Employment;

 
c.  
(i) In the event of a Change in Control, any remaining restrictions applicable
to any then unvested Stock Units shall lapse, and such Stock Units shall become
free of all restrictions and become fully vested; and



d.  
In the event of the Employee’s death, Disability, involuntary termination by the
Company without Cause or Retirement prior to the vesting of the Stock Units, the
Compensation Committee shall have the discretion to waive, in whole or in part,
any or all remaining payment limitations with respect to the Stock Units awarded
under this Agreement.



5.  
Distribution of Stock.   The Company shall deliver Stock to the Employee in
settlement of the Stock Units awarded by this Agreement equal to the number of
the Employee's vested Stock Units (including any additional Stock Units acquired
as a result of dividend equivalents that have vested).  If Employee is a
“Specified Employee” (as defined by regulations under Internal Revenue Code
Section 409A (“Section 409A”)), at the time of his Termination of Employment,
payment shall be made on the first day of the seventh month following the month
in which such Termination of Employment occurs, or, if earlier, the date of the
Employee’s death.  If the Employee is not a “Specified Employee” at the time of
distribution, payment shall be made to the Employee on or after the Employee’s
Termination of Employment, in the year in which such Termination of Employment
occurs.



6.  
Nontransferability.  The Stock Units awarded under this Agreement, and any
rights and privileges pertaining thereto, are not subject to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance by the Employee
or by the Employee's beneficiary, in any manner, by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.



7.  
No Rights as a Stockholder.  Prior to the actual delivery of Stock to the
Employee in settlement of the Stock Units awarded and vested hereunder (if any),
the Employee shall have no rights as a stockholder with respect to the Stock
Units or any underlying Stock.



8.  
No Right to Continued Employment.  Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Company or any subsidiary or
Affiliate to terminate the employment of the Employee at any time.



9.  
Terms of the Plan Shall Govern.  The Award is made pursuant to, and is subject
to the Plan, including, without limitation, its provisions governing a Change in
Control and Cancellation and Rescission of Awards.  In the case of any conflict
between the Plan and this Agreement, the terms of the Plan shall
control.  Unless otherwise indicated, all capitalized terms contained in this
Agreement shall have the meaning assigned to them in the Plan.



10.  
Withholding of Taxes.  The Employee shall pay to the Company or make
arrangements satisfactory to the Company regarding the payment of any Federal,
state, local or foreign taxes of any kind required by law to be withheld, on or
before any such taxes with respect to the Stock Units are due.



11.
Governing Law.  The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.



12.
Binding Effect.  Subject to the limitations stated above, this Agreement shall
be binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.



13.
Changes in Capital or Corporate Structure.  In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock, the number of Stock Units awarded under
this Agreement shall be adjusted pursuant to Section 4(e) of the Plan.



14.
Entire Agreement.  This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement.  The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.



15.
Notices.  Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender's expense. Notice shall be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date
sent.  Notice to the Company should be sent to Attention: Vice President, Human
Resources, BorgWarner World Headquarters, 3850 Hamlin Road, Auburn Hills, MI,
USA 48326.  The Company may change the person and/or address to whom the
Employee must give notice under this paragraph by giving the Employee written
notice of such change, in accordance with the procedures described
above.  Notices to or with respect to the Employee shall be directed to the
Employee, or to the Employee's executors, personal representatives or
distributees, if the Employee is deceased, or the assignees of the Employee, at
the Employee's last home address on the records of the Company.



16.
Amendment of the Agreement.  The Company and the Employee may amend this
Agreement only by a written instrument signed by both parties.



17.
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which together shall constitute but one agreement.



18.
Section 409A.  Within the time period permitted by the applicable Treasury
Regulations, the Company may, in consultation with the Employee, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Employee, in order to cause the provisions
of the Agreement to comply with the requirements of Section 409A, so as to avoid
the imposition of taxes and penalties on the Employee pursuant to Section 409A.



*           *           *           *           *
    
IN WITNESS WHEREOF, BORGWARNER INC. and the Employee have executed this
Agreement to be effective as of the date first written above.
 
BORGWARNER INC.




By: _________________________________


Title:  _________________________________


 
I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan.  I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.
 
__________________           __________________________
Date                                                                      EMPLOYEE
 
 





